2015 IL App (1st) 143181
                                   No. 1-14-3181
                            Opinion filed March 20, 2015

                                                                   FIFTH DIVISION

                                        IN THE

                       APPELLATE COURT OF ILLINOIS

                                  FIRST DISTRICT


IN RE MICHAEL D.,                          )      Appeal from the Circuit Court
a Minor                                    )      of Cook County.
                                           )
(The People of the State of Illinois,      )
                                           )
      Plaintiff-Appellee,                  )
                                           )
      v.                                   )
                                           )      No. 13 JD 20137
Michael D., a Minor,                       )
                                           )      The Honorable
      Defendant-Appellant).                )      Richard F. Walsh,
                                                  Judge, presiding.



             JUSTICE GORDON delivered the judgment of the court, with opinion.
             Justices McBride and Reyes concurred in the judgment and opinion.




                                    OPINION
     No. 1-14-3181

¶1             Defendant Michael D., a minor, was found guilty of one count of theft by

        deception, and placed on supervision for one year pursuant to a newly enacted

        provision of the Juvenile Court Act of 1987 (the Act). Pub. Act 98-62, § 5 (eff.

        Jan. 1, 2014) (amending 705 ILCS 405/5-615(1) (West 2012)).

¶2             The new provision allows a trial court to "enter an order of continuance

        under supervision" even after "a finding of delinquency." Pub. Act 98-62, § 5

        (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-615(1) (West 2012)). Prior to the

        amendment of the Act, a trial court could enter a supervision order only before

        a finding of delinquency (In re Veronica C., 239 Ill. 2d 134, 146 (2010)), and a

        supervision order before a delinquency finding was an interlocutory order that

        was generally not appealable.1 In re M.W.W., 125 Ill. App. 3d 833, 835 (1984);

        In re A.M., 94 Ill. App. 3d 86, 90 (1981).

¶3             The question before us is whether we are also without jurisdiction to

        consider a supervision order entered after a delinquency finding, which the

        2014 amendment now permits. The State argues that we lack jurisdiction, while

        defendant argues that we have jurisdiction and should proceed to review his

        substantive claims challenging the underlying finding of guilt.
           1
              One exception to this general rule is a restitution order, which has been
     held to be immediately appealable when also part of a supervision order. E.g., In
     re Shatavia S., 403 Ill. App. 3d 414, 417 (2010) (recognized "the authority to
     review restitution orders as a part of the conditions of a minor's supervision").
     However, defendant does not contest his order of restitution so this exception is not
     at issue.
                                               2
     No. 1-14-3181

¶4             For the following reasons, we agree with the State and conclude that the

       supervision order is interlocutory and that we lack jurisdiction to review it.

¶5                                    BACKGROUND

¶6             The facts of the underlying offense do not affect the resolution of the

       jurisdictional issue. Thus, we recite here only the procedural history of the

       case.

¶7             On October 30, 2013, the State filed a petition for adjudication of

       wardship which alleged that Michael D., who was then 16 years old, committed

       two counts of theft. Count I alleged that on or about September 27, 2013,

       defendant knowingly obtained control over stolen property, namely an "I-

       phone," under such circumstances as would have reasonably induced him to

       believe that the property was stolen, and with the intent to deprive the owner

       permanently of its use and benefit.

¶8             Count II alleged that defendant obtained, by deception, control over the

       property of another, namely, $160 in cash, with the intent to deprive that person

       permanently of his money.

¶9             After a bench trial, on April 21, 2014, the court stated "[t]here will be a

       finding of guilty" and then entered a written "Trial Order," which was a

       preprinted form. The order, as completed by the court, stated: "The court



                                               3
       No. 1-14-3181

         having heard the evidence and arguments at trial enters a finding of: Guilty of

         count(s) 1 + 2 of the petition."

¶ 10           On July 14, 2014, defendant filed a motion to reconsider. On August 11,

         2014, after hearing argument from both sides, the trial court stated: "On your

         motion to reconsider I have found him not guilty on Count 1. Your motion to

         reconsider is denied on Count 2."        The trial court then entered a written

         "Continuance Order" which stated "Motion to Reconsider Granted for Ct #1,

         denied for Ct #2" and which continued the case for sentencing.

¶ 11           In the presentence report, dated October 20, 2014, the probation officer

         recommended that "the minor be placed on 1 year Supervision" with certain

         conditions, such as community service.

¶ 12           At the sentencing hearing on October 20, 2014, the State asked for "one

         year probation," and defense counsel responded: "Supervision is definitely

         something that we would argue for as [a] means of disposition in this case."

         The only condition of supervision to which defense counsel objected was a

         referral to "Treatment Alternatives for Safe Communities, Inc.," (TASC) for a

         drug evaluation.      The trial court held:      "I am going to follow the

         recommendation of the probation officer, and place the minor on one year

         supervision with the probation officer." The court also ordered the conditions

         recommended by the presentence report including the TASC referral, and

                                              4
       No. 1-14-3181

         advised defendant of his appeal rights. A six-month progress report was set for

         April 20, 2015, and the trial court appointed the State Appellate Defender to

         represent defendant on appeal.

¶ 13           In a written order entitled "Probation (Supervision) Order" order, dated

         October   20, 2014,      the   trial   court   adopted   the probation   officer's

         recommendation and placed defendant on "supervision" for one year with

         certain conditions, such as community service. The order, which is a preprinted

         form, provided the court with the option of circling either "Probation" or

         "Supervision," and the court circled "Supervision," so the order states: "you

         have been placed on Supervision." The order informed defendant that, if he

         violated the terms of his supervision, the court could revoke it and "sentence

         you on the original offense." A "Progress Report/Termination Hearing" was set

         for "4-20-14," which contained a transcription error with respect to the year.

¶ 14           On October 20, 2014, the trial court also entered a "Sentencing Order"

         which was another preprinted form and which stated: "No finding or judgment

         of guilty entered. The minor is placed on supervision for a period of 1 year."

         The sentencing order reiterated the conditions stated in the supervision order

         and stated that the "case is continued."

¶ 15               On October 20, 2014, the trial court also entered a written order

         appointing the State Appellate Defender "for purposes of an appeal in this

                                                 5
       No. 1-14-3181

         matter," and on October 23, 2014, the State Appellate Defender filed a notice of

         appeal. This appeal followed.

¶ 16                                     ANALYSIS

¶ 17            The threshold question is whether we have jurisdiction to consider a

         juvenile supervision order entered after a finding of guilt. The State argues that

         we lack jurisdiction; and defendant argues that we have jurisdiction and should

         proceed to consider his substantive claims challenging the trial court's finding

         of guilt.

¶ 18            Defendant's postdelinquency supervision is permitted by a new provision

         of the Act (Pub. Act 98-62, § 5 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-

         615(1) (West 2012))). Neither party cited a case discussing the 2014

         amendment. Only one reviewing court has cited the 2014 amendment, and that

         case concerned an unrelated issue. In re Derrico G., 2014 IL 114463, ¶¶ 4, 52

         (the 2014 amendment, which allowed a trial court to order post-guilt

         supervision even over the State's objection, did not render moot the State's

         appeal from the circuit court's order declaring unconstitutional the Act's

         prohibition of pre-guilt supervision without the State's approval).

¶ 19            For the following reasons, we conclude that the order appealed from is an

         interlocutory order, and that we lack jurisdiction to review it. In re Lance H.,



                                                6
       No. 1-14-3181

         2014 IL 114899, ¶ 12 (we must always consider our own jurisdiction "[a]s a

         threshold inquiry").

¶ 20                                 I. Standard of Review

¶ 21               The issue of whether the Act and the applicable Supreme Court Rules

         authorize appellate jurisdiction in this case is a question of statutory

         interpretation, which we review de novo. People v. Almond, 2015 IL 113817,

         ¶ 34 (citing People v. Elliott, 2014 IL 115308, ¶ 11). The primary objective of

         statutory interpretation is to give effect to the legislature's intent, which is best

         indicated by the plain language of the statute itself. State ex rel. Pusateri v.

         Peoples Gas Light & Coke Co., 2014 IL 116844, ¶ 8 (citing Citizens Opposing

         Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286, ¶ 23).              Where the

         language is plain and unambiguous, we apply the statute without resort to

         further aids of statutory interpretation. In re Lance H., 2014 IL 114899, ¶ 11.

         However, if a criminal statute is ambiguous, we will interpret the statute in the

         way most favorable to the defendant. Almond, 2015 IL 113817, ¶ 31 (citing

         People v. Carter, 213 Ill. 2d 295, 302-04 (2004)). We also consider the statute

         in its entirety, the reason for the law, the problems that the legislature intended

         to remedy with this law, and the consequences of construing it one way or the

         other. Almond, 2015 IL 113817, ¶ 34 (we "also consider the reason for the law

         and the problems intended to be remedied"); People v. Eppinger, 2013 IL

                                                 7
       No. 1-14-3181

         114121, ¶ 21 (we consider "the statute in its entirety, its nature and object, and

         the consequences of construing it one way or the other").

¶ 22                         II. Stages of a Juvenile Proceeding

¶ 23           Since we must consider the Act in its entirety, we briefly describe here

         the overall scheme of the Act.

¶ 24           The Act provides for three distinct stages of a juvenile delinquency

         procceding: "[1] the findings phase, [2] the adjudicatory phase, and [3] the

         dispositional phase." In re Veronica C., 239 Ill. 2d 134, 144 (2010); In re

         Sammantha V., 234 Ill. 2d 359, 365 (2009); People ex rel. Devine v. Stralka,

         226 Ill. 2d 445, 451 (2007).

¶ 25           The first or "findings" stage consists of a trial, which was previously

         called an " 'adjudicatory hearing.' " Veronica C., 239 Ill. 2d at 144. Our

         supreme court no longer uses the term "adjudication" to refer to the finding of

         guilt or delinquency which concludes the first stage, apparently because it was

         too easily confused with the adjudication of wardship, which concludes the

         second stage. Veronica C., 239 Ill. 2d at 144; Sammantha V., 234 Ill. 2d at 365

         ("the adjudication phase" is "where the court determines whether *** to make

         the minor a ward of the court").

¶ 26           During the first or "findings" stage, "the trial court applies the reasonable

         doubt standard of proof and the rules of evidence that would be followed in a

                                               8
       No. 1-14-3181

         criminal case, to determine whether the minor is guilty as charged and should

         thus be adjudged delinquent." Veronica C., 239 Ill. 2d at 144; Sammantha V.,

         234 Ill. 2d at 365; Stralka, 226 Ill. 2d at 452. "In a juvenile delinquency case, a

         finding of guilt and a finding of delinquency are one and the same." Veronica

         C., 239 Ill. 2d at 144. In the case at bar, the trial court stated in open court and

         in its "Trial Order" and "Continuance Order" that it found defendant guilty of

         one count of the wardship petition. Thus the first or "findings" phase was

         complete, concluding with the trial court's reconsidered finding of guilt or

         delinquency on August 11, 2014.

¶ 27           If a trial court decides to order supervision, it may do so either before or

         after a finding of guilt. Pub. Act 98-62, § 5 (eff. Jan. 1, 2014) (amending 705

         ILCS 405/5-615(1) (West 2012)).

¶ 28           The second stage is "the adjudication phase, where the court determines

         whether it is in the best interests of the minor and the public to make the minor

         a ward of the court." Veronica C., 239 Ill. 2d at 145; Sammantha V., 234 Ill. 2d

         at 365; Stralka, 226 Ill. 2d at 453. "Under the Juvenile Court Act, a dipositional

         order is not to be entered until after the court has adjudged the minor a ward of

         the court." In re M.W.W., 125 Ill. App. 3d 833, 836 (1984). "It has been held

         that a minor need not be explicitly adjudged to be a ward of the court in order to

         give the court jurisdiction to enter a dispositional order. *** An adjudication of

                                                9
       No. 1-14-3181

         wardship may be implied from the circumstances of the case." (Emphasis in

         original.) In re M.W.W., 125 Ill. App. 3d at 836 (citing In re J.N., 91 Ill. 2d

         122, 129 (1982)).

¶ 29           If the minor is made a ward of the court, the matter proceeds to the third

         or "dispositional phase, where the court fashions an appropriate sentence that

         will best serve the minor and the public." Veronica C., 239 Ill. 2d at 145;

         Sammantha V., 234 Ill. 2d at 365; Stralka, 226 Ill. 2d at 453. Section 5-710 of

         the Act is entitled "Kinds of sentencing orders," and it lists the kinds of

         sentencing orders which a trial court may enter during this third or dispositional

         stage. 705 ILCS 405/5-710 (West 2012). This section provides for probation,

         conditional discharge, detention and other options, but it does not list

         supervision as an option at this point. 705 ILCS 405/5-710 (West 2012);

         Veronica C., 239 Ill. 2d at 146 (section 5-710 of the Act lists "the only

         dispositional alternatives remaining" after a finding of guilty and " 'continuance

         under supervision' is not listed among them").

¶ 30           Supervision is different from the options listed in section 5-710 of the

         Act, in that it is "the most lenient" outcome possible for delinquency petitions,

         "except for dismissal of the petition." In re T.W., 101 Ill. 2d 438, 440 (1984).

         With supervision, the trial court may terminate the supervision "at any time if

         warranted by the conduct of the minor," or "vacate the finding of delinquency

                                               10
       No. 1-14-3181

         or both." Pub. Act 98-62, § 5 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-

         615(1) (West 2012)).

¶ 31           Both the second and third stages of a juvenile proceeding occur at

         "sentencing," which is then a bifurcated proceeding encompassing both stages.

         Veronica C., 239 Ill. 2d at 145. In the case at bar, the parties and the court

         referred to the proceeding on October 20, 2014, as a sentencing proceeding, and

         the trial court entered a "Sentencing Order" after its conclusion. However, the

         trial court never expressly stated that it had made the minor a ward of the court,

         and the "Sentencing Order" stated: "No finding or judgment of guilty entered.

         The minor is placed on supervision for a period of 1 year."

¶ 32           Thus, the parties do not agree whether the second and third stages were

         completed or whether defendant's supervision constitutes a final disposition or

         sentence from which he may appeal.

¶ 33                            III. The New and Old Provisions

¶ 34           We now set forth the 2014 amendment and the prior 2012 law to

         ascertain the differences between them and hence the purpose of the

         amendment.

¶ 35           The key difference is that the new law allows a trial court to "enter an

         order of continuance under supervision" even after "a finding of delinquency,"

         (Pub. Act 98-62 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-615(1) (West

                                               11
       No. 1-14-3181

         2012))), while the 2012 law permitted a trial court to enter such an order only

         before a finding of delinquency. 705 ILCS 405/5-615(1) (West 2012) (the order

         could be entered either "before proceeding to adjudication, or after hearing the

         evidence at trial"); In re Danielle J., 2013 IL 110810, ¶ 35 (under the old

         statute, "a continuance under supervision was statutorily precluded once a

         finding of guilt was entered" (emphasis in original)); Veronica C., 239 Ill. 2d at

         146 (2010) (once the trial "court had already found respondent guilty,"

         supervision was "no longer" an option under the old statute).

¶ 36                                A. The New Provisions

¶ 37           Effective January 1, 2014, section 5-615(1) of the Act was amended so

         that it now reads:

                   "(1) The court may enter an order of continuance under supervision

               for an offense other than first degree murder, a Class X felony or a

               forcible felony:

                        (a) upon an admission or stipulation by the appropriate

                   respondent or minor respondent of the facts supporting the petition

                   and before the court makes a finding of delinquency, and in the

                   absence of objection made in open court by the minor, his or her

                   parent, guardian, or legal custodian, the minor's attorney or the State's

                   Attorney; or

                                               12
       No. 1-14-3181

                         (b) upon a finding of delinquency and after considering the

                  circumstances of the offense and the history, character, and condition

                  of the minor, if the court is of the opinion that:

                            (i) the minor is not likely to commit further crimes;

                            (ii) the minor and the public would be best served if the minor

                       were not to receive a criminal record; and

                             (iii) in the best interests of justice an order of continuance

                       under supervision is more appropriate than a sentence otherwise

                       permitted under this Act." Pub. Act 98-62, § 5 (eff. Jan. 1, 2014)

                       (amending 705 ILCS 405/5-615(1) (West 2012)).

¶ 38           Since the trial court made "a finding of delinquency" in the case at bar,

         subsection (b) applies, not subsection (a). Pub. Act 98-62, § 5 (eff. Jan. 1, 2014)

         (amending 705 ILCS 405/5-615(1) (West 2012)). As we previously observed,

         "[i]n a juvenile delinquency case, a finding of guilt and a finding of delinquency

         are one and the same." Veronica C., 239 Ill. 2d at 145. The trial court

         expressly stated in open court that it found defendant guilty of one count of the

         wardship petition. "When the oral pronouncement of the court and the written

         order are in conflict, the oral pronouncement controls." People v. Jones, 376

         Ill. App. 3d 372, 395 (2007) (citing People v. Smith, 242 Ill. App. 3d 399, 402

         (1993)). See also People v. Lewis, 379 Ill. App. 3d 829, 837 (2008) ("When a

                                                 13
       No. 1-14-3181

         trial court's oral pronouncement conflicts with its written judgment, the oral

         pronouncement controls" (citing People v. Savage, 361 Ill. App. 3d 750, 762

         (2005); People v. Smith, 242 Ill. App. 3d 399, 402 (1993)). Thus, the trial court

         made a "finding of delinquency" as stated in subsection (b), and subsection (b)

         applies rather than subsection (a).

¶ 39           In addition to amending subsection (1) to add the option of post-guilt

         supervision, the 2014 law also made changes to subsections (4) and (7) of

         section 5-615. Subsection (4) was amended to add the words: "or vacate the

         finding of delinquency or both."      Pub. Act 98-62, § 5 (eff. Jan. 1, 2014)

         (amending 705 ILCS 405/5-615(4) (West 2012)). Thus, subsection (4) now

         reads: "The court may terminate a continuance under supervision at any time if

         warranted by the conduct of the minor and the ends of justice or vacate the

         finding of delinquency or both."      Pub. Act 98-62, § 5 (eff. Jan. 1, 2014)

         (amending 705 ILCS 405/5-615(4) (West 2012)). Since the 2014 amendment

         added, with the same stroke of the pen, both the option of post-guilt supervision

         and the authority to vacate the finding of guilt, there is no doubt that the trial

         court's authority to vacate applies to post-guilt supervision.         The 2014

         amendment does not place any limits on the trial court's discretion to vacate its

         prior findings of guilt, except that the trial court's termination of supervision

         must be "warranted by the conduct of the minor and the ends of justice." Pub.

                                               14
       No. 1-14-3181

         Act 98-62, § 5 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-615(4) (West

         2012)).

¶ 40           In addition to adding the option of post-guilt supervision and the

         authority to vacate the guilty finding upon which that supervision was based,

         the 2014 law also added that, if defendant violates the terms of his supervision,

         the court may then proceed to "adjudication and disposition." Pub. Act 98-62,

         § 5 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-615(7) (West 2012)). This

         change indicates that post-guilt supervision occurs prior to "adjudication" of

         wardship. Previously the Act stated that, after a violation, "the court may

         proceed to [1] findings and [2] adjudication, and [3] disposition" (705 ILCS

         405/5-615(7) (West 2012)), which are the three stages of a juvenile proceeding.

         E.g., Veronica C., 239 Ill. 2d at 144. After the 2014 amendment, the Act stated

         that "the court may proceed to [A] findings, adjudication, and disposition or [B]

         adjudication and disposition." Pub. Act 98-62, § 5 (eff. Jan. 1, 2014) (amending

         705 ILCS 405/5-615(7) (West 2012)). The first clause, which existed prior to

         the 2014 amendment, covers cases prior to "findings" of guilt, while the second

         clause, which was added in 2014, covers the newly enacted post-guilt

         supervision. This change indicates that post-guilt supervision occurs prior to

         completion of the second stage, which is adjudication of wardship. Veronica C.,

         239 Ill. 2d at 145; Sammantha V., 234 Ill. 2d at 365; Stralka, 226 Ill. 2d at 453.

                                               15
       No. 1-14-3181

¶ 41                                  B. The Old Statute

¶ 42            Prior to the 2014 amendment, section 5-615(1) of the Act stated:

                   "(1) The court may enter an order of continuance under supervision

                for an offense other than first degree murder, a Class X felony, or a

                forcible felony:

                         (a) upon an admission or stipulation by the appropriate

                   respondent or minor respondent of the facts supporting the petition

                   and before proceeding to adjudication, or after hearing the evidence at

                   the trial, and

                         (b) in the absence of objection made in open court by the minor,

                   his or her parent, guardian, or legal custodian, the minor's attorney or

                   the State's Attorney." 705 ILCS 405/5-615(1) (West 2012).

¶ 43            Thus, the old statute permitted the trial court to order "supervision" only

         prior to the trial court's finding of guilt. 705 ILCS 405/5-615(1) (West 2012);

         Danielle J., 2013 IL 110810, ¶ 35 (under the old statute, "a continuance under

         supervision was statutorily precluded once a finding of guilt was entered"

         (emphasis in original)); Veronica C., 239 Ill. 2d at 146 (once the trial "court had

         already found respondent guilty," supervision was "no longer" an option under

         the old statute).



                                               16
       No. 1-14-3181

¶ 44                                III. Jurisdiction Issue

¶ 45           Defendant argues that we have jurisdiction over this appeal because the

         order imposing supervision was a final judgment, and we have jurisdiction to

         hear appeals from "final judgments." In re J.N., 91 Ill. 2d 122, 126 (1982)

         ("Except where a rule of this court provides for an interlocutory appeal, the

         appellate court has jurisdiction to review only final judgments." (citing Ill.

         Const. 1970, art. VI, § 6); Ill. S. Ct. R. 660(a) (eff. Oct. 1, 2001) (permitting

         "[a]ppeals from final judgments in delinquent minor proceedings" pursuant to

         "the rules applicable to criminal cases"); In re B.C.P., 2013 IL 113908, ¶ 5

         (Rule 660(a) "covers appeals in delinquent minor cases, but it expressly

         incorporates the criminal appeals rules only as to final judgments").

¶ 46           "A judgment is final if it decides the controversy between the parties on

         the merits and fixes their rights, so that, if the judgment is affirmed, nothing

         remains for the trial court to do but to proceed with its execution." In re J.N.,

         91 Ill. 2d at 127. "In criminal cases, there is no final judgment without a

         sentence." In re J.N., 91 Ill. 2d at 127. "Similarly, in proceedings under the

         Juvenile Court Act, the dispositional order results in the final judgment." In re

         J.N., 91 Ill. 2d at 127; In re Justin L.V., 377 Ill. App. 3d 1073, 1079 (2007)

         ("the dispositional order in a juvenile delinquency proceeding will be




                                               17
       No. 1-14-3181

         considered a final order"). "In determining whether a judgment is final, one

         should look to its substance rather than its form." In re J.N., 91 Ill. 2d at 128.

¶ 47            The parties are in agreement that a minor can generally not appeal an

         order of supervision entered pursuant to the old statute, and case law supports

         this point. In re A.M., 94 Ill. App. 3d 86, 90 (1981). See also In re M.W.W., 125

         Ill. App. 3d 833, 835 (1984) ("if in fact the order here is an order for

         continuance under supervision *** as it so states on its face, then the State's

         assertion of unappealability is correct"). Cf. Kirwan v. Welch, 133 Ill. 2d 163,

         167 (1989) (an adult order of "supervision is not a final judgment," because it

         "merely defers the proceedings until the conclusion of the period of

         supervision" and it "does not terminate the litigation" or "settle the rights of the

         parties").

¶ 48            One exception to this general rule is a restitution order, which has been

         held to be immediately appealable when part of a supervision order. For

         example, in Shatavia S., 403 Ill. App. 3d at 417, cited by both parties, the

         appellate court held that a minor could appeal a restitution order which was a

         condition of his pre-guilt supervision under the old statute. Shatavia S., 403 Ill.

         App. 3d at 417. See also In re T.W., 268 Ill. App. 3d 744, 745 (1994) (rejected

         the State's argument about lack of jurisdiction and heard the minor's "appeal

         from a restitution order entered as conditions of a minor's supervision"); In re

                                                18
       No. 1-14-3181

         D.R., 219 Ill. App. 3d 13, 15 (1991) (heard an appeal from a restitution order

         entered as a condition of a minor's supervision, where the State did not object to

         jurisdiction).

¶ 49           Both parties argue that the Shatavia S. case is not controlling here, and

         we agree. In Shatavia S., the appellate court emphasized that the minor was

         appealing his restitution and not a finding of guilt. Shatavia S., 403 Ill. App. 3d

         at 417. By contrast, in the case at bar, defendant's counsel specifically asked the

         trial court to consider supervision, and the only condition to which he objected

         was the TASC referral. On appeal, defendant does not challenge any of the

         conditions of his supervision or the court's decision to impose supervision as

         opposed to another option. He appeals only the underlying finding of guilt.

         Thus, the parties are correct that Shatavia S. is not controlling here.

¶ 50            Defendant argues that post-guilt supervision is "akin" to a sentence of

         supervision in adult court (730 ILCS 5/5-6-3.1(h) (West 2012)), which is a

         judgment from which an adult defendant may appeal. Section 5-6-3.1 governs

         supervision in adult cases, and it specifically provides:        "A disposition of

         supervision is a final order for the purposes of appeal." 730 ILCS 5/5-6-3.1(h)

         (West 2012). See also Ill. S. Ct. R. 604(b) (eff. Dec. 11, 2014) (a defendant

         who has been placed under supervision pursuant to section 5-6-3.1 may appeal).




                                                19
       No. 1-14-3181

¶ 51           Similar to juvenile supervision, adult supervision may end with the

         dismissal of charges, but there are significant differences.        With juvenile

         supervision, "[t]he court may terminate a continuance under supervision at any

         time if warranted by the conduct of the minor and the ends of justice or vacate

         the finding of delinquency or both." Pub. Act 98-62, § 5 (eff. Jan. 1, 2014)

         (amending 705 ILCS 405/5-615(4) (West 2012)). With adult supervision, the

         court must wait to "the conclusion of the period of supervision," and then, "if

         the court determines that the defendant has successfully complied with all of the

         conditions of supervision," the court must dismiss the charges. 730 ILCS 5/5-6-

         3.1(e) (West 2012).

¶ 52           The differences are that, with adult supervision, (1) the court must wait

         for the conclusion of the supervisory period; and (2) the court may dismiss the

         charges only if the defendant successfully complied with all the conditions

         imposed with the supervision. 730 ILCS 5/5-6-3.1(e) (West 2012). By contrast,

         with juvenile supervision, (1) the court may vacate the finding of guilt at any

         time; and (2) the court may do so, without first finding that the minor complied

         with all his or her supervisory conditions, so long as this action is "warranted by

         the conduct of the minor and the ends of justice." Pub. Act 98-62, § 5 (eff. Jan.

         1, 2014) (amending 705 ILCS 405/5-615(4) (West 2012)).




                                               20
       No. 1-14-3181

¶ 53           Even if we were persuaded that a juvenile supervision order was similar

         to an adult one, we still would not have the power to review it. First, although

         both section 5-6.3.1 of the Unified Code of Corrections (Corrections Code)

         (730 ILCS 5/5-6-3.1(h) (West 2012)) and Illinois Supreme Court Rule 604(b)

         (eff. Dec. 11, 2004) indicate that appellate courts have jurisdiction to review

         adult supervision orders, those provisions apply only to adult supervision

         orders. The text of Rule 604(b) contains the cites of the sections to which it

         applies. While it includes a cite to section 5-6.3.1 of the Corrections Code

         which governs adult supervision orders, Rule 604(b) does not include a cite to

         any portion of the juvenile Act. Ill. S. Ct. R. 604(b) (eff. Dec. 11, 2004). As

         for section 5-6.3.1, it is part of chapter V of the Corrections Code, which

         provides the sentencing options for adult offenders and those juveniles subject

         to adult sentences. 705 ILCS 405/5-810(4)(ii) (West 2012) (chapter V of the

         Corrections Code provides "adult criminal sentence[s]" as well as sentences for

         juveniles subject to adult sentences); In re M.I., 2013 IL 113776, ¶ 42. Since

         defendant is neither an adult nor a juvenile subject to an adult sentence, Section

         5-6.3.1 does not affect our jurisdiction to hear defendant's appeal.

¶ 54           Second, only two Supreme Court Rules provide appellate courts with

         jurisdiction to review juvenile orders, and neither rule provides jurisdiction

         here. Ill. S. Ct. R. 660 (eff. Oct. 1, 2000); Ill. S. Ct. R. 662 (eff. Oct. 1, 1975).

                                                21
       No. 1-14-3181

         Rule 660 provides jurisdiction to review only "final" judgments in juvenile

         cases (Ill. S. Ct. R. 660(a) (eff. Oct. 1, 2000)), and the 2014 amendment

         augmented the interlocutory nature of the juvenile supervision order, by

         providing the trial court with the power to vacate it at anytime. Pub. Act 98-62,

         § 5 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-615(4) (West 2012)). This

         case is set for a progress report on April 20, 2015, and the trial court may vacate

         at that time the very conclusion which the juvenile is now asking us to review.

¶ 55           The second rule, Rule 662, provides jurisdiction to review interlocutory

         juvenile orders in very limited cases, such as when the trial court fails to enter a

         disposition order within 90 days of the adjudication of wardship or when the

         trial court enters an order revoking probation or conditional discharge. Ill. S. Ct.

         R. 662(a), (b) (eff. Oct. 1, 1975). The parties do not argue that either one of

         these limited circumstances applies to this case.

¶ 56           The Supreme Court Rules do not authorize our review, and, wisely so,

         because review at this point in the case would not be efficient, where the trial

         court could still vacate its prior conclusion.       However, even if we were

         persuaded that the rules should be modified to allow review now, we are the

         wrong court to consider this issue. While the Illinois Supreme Court has the

         constitutional power to modify the rules as it sees fit, the appellate court is

         "bound to follow the rules as written." In re B.C.P., 2013 IL 113908, ¶ 8.

                                                22
       No. 1-14-3181

         Defendant does not argue that Rule 604(b) as currently written permits his

         appeal, but only that his situation is "akin" to the situation allowed by Rule

         604(b) and thus it should be applied by analogy. That is an argument that must

         be made to a different court. B.C.P., 2013 IL 113908, ¶ 7.

¶ 57                                  CONCLUSION

¶ 58           For the foregoing reasons, this appeal is dismissed for lack of

         jurisdiction.

¶ 59           Appeal dismissed.




                                              23